DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an after final filed on 01/25/2022.
Claims 1-3 and 13-18 are cancelled per the response.
Claims 4-12 are pending for examination.

Allowable Subject Matter
Claims 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 4:  In view of the limitations the closest prior art as shown in Pto-1449 does not explicitly describe or suggest an apparatus for automated speed ramp control of stepper motor acceleration and deceleration, comprising: an oscillator having an output; a numerically controlled oscillator (NCO) having oscillator and prescale value inputs and an output providing clock pulses, wherein the NCO oscillator input is coupled to the oscillator output and a frequency of the clock pulses from the NCO is a function of
a frequency from the oscillator and the prescale value; a memory for storing a plurality of acceleration and deceleration prescale values; and a direct memory access (DMA) control circuit coupled between the NCO prescale value input and the memory, and the output of the NCO, wherein the DMA control circuit comprises a DMA controller configured to provide the NCO with the acceleration prescale values from the memory for a first number of clock pulses, and to provide the NCO with the deceleration prescale values from the memory for a third number of clock pulses, wherein the DMA controller 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846